                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JOHN BERNARD and WILLIAM                     )
BERNARD, individually and on behalf of all   )
                                             )
others similarly situated,                   )
                                             )   2:18-CV-00783-NBF-CRE
                                             )
             Plaintiffs,                     )   United States District Judge Nora Barry
                                             )
      v.                                     )   Fischer
                                             )
BNY MELLON, NATIONAL                         )   Chief United States Magistrate Judge
ASSOCIATION,                                 )   Cynthia Reed Eddy
                                             )
                                             )
             Defendant.                      )


            ORDER ADOPTING REPORT AND RECOMMENDATION

       On June 15, 2018, the above captioned case was filed in this Court and was

referred to a magistrate judge for pretrial proceedings in accordance with the Magistrate

Judges Act, 28 U.S.C. § 636(b)(1), and Rules 72.C and 72.D of the Local Rules of Court

for Magistrate Judges.

       On April 25, 2019, Chief Magistrate Judge Cynthia Reed Eddy issued her Report

and Recommendation (ECF No. 48) in which she recommended denial of the motion to

dismiss filed by Defendant BNY Mellon, National Association (“BNY Mellon”) (ECF

No. 31). The parties had until May 9, 2019 to file Objections to the Report and

Recommendation. On May 9, 2019, Defendant BNY Mellon, National Association

(“BNY Mellon”) filed its objections, and on May 16, 2019, also filed a Notice of



                                             1
Supplemental Authority (ECF No. 50). On May 23, 2019, plaintiffs filed a brief in

opposition to BNY Mellon’s Objections. (ECF No. 52).

      After de novo review of the pleadings and documents in the case, together with the

Report and Recommendation, objections and responses thereto, and Notice of

Supplemental Authority, the Court adopts the Report and Recommendation as the

Opinion of the Court and accepts the magistrate’s recommendation.

      Accordingly,

      AND NOW, this 14th day of June, 2019, BNY Mellon’s Motion to Dismiss (ECF

No. 31) is HEREBY DENIED.



                                                     /s Nora Barry Fischer
                                                     Nora Barry Fischer
                                                     Senior District Judge



cc: all ECF registered counsel




                                           2
